The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION 
This Office Action follows two PRINTER RUSH filed on June 17, 2022 and June 18, 2022. No claims have been amended, cancelled or added.    
Claims 11 and 14-26 are pending.
        
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Richard A. Machonkin (Reg. No. 41,962) on June 23, 2022.
Claims 22-25 have been renumbered and amended as follows:
The second occurrence of claim 22: delete “22” and insert ---23---. 
Delete “23” and insert ---24---; after the words “The article of claim” delete “22” and insert ---23---.
Delete “24” and insert ---25---; after the words “The article of claim” delete “23” and insert ---24---.
Delete “25” and insert ---26---.

Allowable Subject Matter
Claims 11 and 14-26 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: Claims 11 and 14-26 are allowable over the closest references: Kissel et al. (WO 2010/033288 A2), Weber et al. (U.S. Patent Application Publication 2014/0287243 A1), Constantinou et al. (U.S. Patent Application Publication 2017/0036241 A1), and Laukkanen et al. (U.S. Patent Application Publication 2014/0183493 A1).
The disclosure of the above-mentioned references of Weber et al., Constantinou et al., and Laukkanen et al. resided in paragraph 6 of the Office Action dated March 17, 2022 is incorporated herein by reference.
Kissel discloses polymer-aerogel composite coatings, devices and articles including polymer-aerogel composite coatings, and methods for preparing the polymer-aerogel composite. The exemplary article can include a surface, wherein the surface includes at least one region and a polymer-aerogel composite coating disposed over the at least one region, wherein the polymer-aerogel composite coating has a water contact angle of at least about 1400 and a contact angle hysteresis of less than about 10. The polymer-aerogel composite coating can include a polymer and an ultra high-water content catalyzed polysilicate aerogel, the polysilicate aerogel including a three-dimensional network of silica particles having surface functional groups derivatized with a silylating agent and a plurality of pores (abstract).
However, the above-mentioned references of Kissel et al. Weber et al., Constantinou et al., and Laukkanen et al. do not disclose or fairly suggest the claimed article comprising a coating layer, the coating layer having an inward surface and an opposing outward surface, the inward surface disposed adjacent a substrate surface, wherein the coating layer comprises a hydrophobic fluorinated polymer and a plurality of nanoparticles, and wherein the plurality of nanoparticles includes nanoparticles on the outward surface of the coating layer as per amended claim 11.
As of the date of this Notice of Allowability, the Examiner has not located or identified any reference that can be used singularly or in combination with another reference including Kissel et al., Weber et al., Constantinou et al., and Laukkanen et al. to render the present invention anticipated or obvious to one of ordinary skill in the art.
In the light of the above discussion, it is evident as to why the present claims are patentable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reason for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. BERNSHTEYN whose telephone number is (571)272-2411.  The examiner can normally be reached on 9AM-5PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL M. BERNSHTEYN/Primary Examiner, Art Unit 1764